Case 1:19-cr-10040-JTF Document 201-1 Filed 02/05/21 Page 1 of 1             PageID 2807




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF
                                   TENNESSEE


 UNITED STATES OF AMERICA,                    )
                                              )
               Plaintiff,                     )
                                              )
 vs.                                          )          No. 1:19-cr-10040
                                              )
 ANDREW RUDIN, ET AL                          )
                                              )
               Defendant.                     )
                                              )


                                          ORDER

       This cause coming before this Court on Defendant, DR. RUDIN’S MOTION TO

ADOPT DR. ALPEROVICH’S MOTION & MEMORANDUM FOR IN CAMERA REVIEW

AND TO COMPEL PRODUCTION OF DISCOVERY MATERIAL, upon said motion and for

good cause shown, it is thereby ORDERED that said Motion is granted.




IT IS SO ORDERED,

On this ____ day of February 2021.



/s/
John T. Fowlkes Jr.
UNITED STATES DISTRICT JUDGE
